Citation Nr: 0835770	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-03 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to a disability rating in excess of twenty 
percent for service-connected rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran has verified active service in the Army from 
August 1957 to April 1972, and unverified active service in 
the Air Force from March 1951 to May 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for bronchitis and a 
September 2004 RO rating decision that continued a twenty 
percent disability rating for service-connected rheumatoid 
arthritis.

In September 2006, the Board remanded this case for 
additional development.  The file has now been returned to 
the Board for further consideration.

On July 14, 2006, the veteran testified before the 
undersigned Veterans Law Judge seated at the RO in Columbia, 
South Carolina.  A transcript of the hearing has been 
associated with the claims file. 


FINDINGS OF FACT

1.  The veteran has not shown a current diagnosis of 
bronchitis.

2.  The veteran has not shown symptom combinations of 
rheumatoid arthritis productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.




CONCLUSIONS OF LAW

1.  Service connection for bronchitis is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).

2.  The criteria for a rating in excess of 20 percent for 
rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, 4.71a, Diagnostic Code (DC) 5002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Under circumstances where VCAA notice was provided to the 
veteran subsequent to the initial unfavorable decision, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO);   see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, letters dated in January 2004 and March 2004 
informed the appellant of what evidence was required to 
substantiate the veteran's claim for service connection for 
bronchitis, and of the appellant's and VA's respective duties 
for obtaining evidence.  

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating for 
rheumatoid arthritis in a letter dated in September 2006.  At 
that time, the veteran was also provided with information as 
to the appropriate effective date to be assigned for a 
service-connected disability.

The VCAA letters sent to the veteran provided examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, Social Security determinations, and any other 
evidence showing an increase in the disability or the impact 
of the disability on employment.  Vazquez-Flores, 22 Vet. 
App. 37 (2008). 

The Board acknowledges that the VCAA letters discussed above 
do not meet all of the requirements of Vazquez-Flores and are 
not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.  

The veteran was provided with applicable rating criteria as 
to his claim for an increased rating for his rheumatoid 
arthritis in a statement of the case dated in December 2004, 
and he has been provided two VA examinations undertaken 
specifically to determine the current severity of his 
symptoms.  Further, the veteran offered testimony as to his 
claim before the Board in July 2006.  Based on the various 
exchanges between the veteran and VA with regard to his claim 
for an increased rating, the veteran is reasonably expected 
to understand the types of evidence that would support his 
claim for a higher rating.  

Moreover, despite possible faulty notice, if any, and as 
further discussed below, the evidence simply does not show 
that the veteran meets the criteria required for the award of 
a disability rating in excess of 20 percent.  Therefore, the 
presumption of prejudice is rebutted.  No further development 
is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has associated with the claims file 
the veteran's private and VA treatment records and afforded 
him VA examinations.  The Board finds these actions have 
satisfied VA's duty to assist the veteran and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001). 

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service Connection for Asthma

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§§ 1110, 1131.  In the absence of proof 
of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

While there is evidence that the veteran was treated for 
conditions relating to his nose and throat during service, 
and that he was diagnosed with bronchitis during service, 
there is no current medical evidence of record showing a 
diagnosis of bronchitis. 

The veteran contends that his claimed bronchitis is related 
to his period of service.  The veteran further contends, in 
his testimony before the Board, that he was treated for 
bronchitis on approximately fifteen to twenty occasions 
during his twenty-one years of service.  Specifically, the 
veteran contends that his claimed bronchitis is related to 
his marksmanship activities, due to inhaling sulfur while 
training daily for worldwide shooting competitions.  

Record of medical examination dated in March 1951 conducted 
for the purpose of the veteran's enlistment is silent for any 
abnormality as to the mouth and throat or lungs and chest.  
Service treatment records dated in May 1951 indicate that the 
veteran was hospitalized for four days for acute pharyngitis.  

Service treatment records dated in March 1953 and in 
September 1953 indicate that the veteran complained of 
bleeding from the left nostril.   An additional record dated 
in September 1953 indicates the veteran had chronic nasal 
discharge and bleeding, especially to the left nostril.  In 
March 1954, the veteran presented with an acute cold, and in 
July 1954, the veteran presented with a common cold with 
slightly sore throat.  Service treatment records dated in 
April 1955 indicate that the veteran was admitted to the ear, 
nose and throat clinic for consultation with the chief 
complaint of chronic sore throat for a number of years.  A 
tonsillectomy was performed at that time.  

Record of medical examination dated in May 1955 conducted for 
the purpose of discharge from a period of service indicates 
that the veteran had a 60 percent nasal obstruction on the 
left, due to deviated septum.  The record also indicates that 
the veteran had enucleated tonsils subsequent to a 
tonsillectomy in April 1955.  No abnormality as to the lungs 
and chest was noted.  

Record of medical examination dated in April 1956 conducted 
for the purpose of enlistment for a period of service 
indicates that the veteran had a tonsillectomy in 1955.  No 
abnormality as to the lungs and chest, nose, or sinuses was 
noted.

Service treatment records dated in October 1957 indicate that 
the veteran complained of a cough, runny nose, and a 
headache.  On auscultation, the veteran's chest was clear.  
Service treatment records dated July 1959 indicate that the 
veteran complained of coughing, a sore throat, and a stuffy 
nose.  The veteran's service treatment records indicate that 
the veteran was treated for pharyngitis and bronchitis on 
February 11, 1960 and February 12, 1960.  Records indicate 
that the veteran reported feeling better on February 13, 
1960.  

Report of annual medical examination dated July 1961 contains 
no evidence of any abnormality as to the nose, sinuses, mouth 
and throat, or lungs and chest.  X-ray examination revealed 
normal chest.  

Service treatment records dated in December 1962 indicate 
that the veteran complained of a cough, chest pain, and 
hoarseness for the past three days.  Service treatment 
records dated in May 1962 indicate that the veteran 
complained of a cough and received an injection in the 
throat.  Service treatment records dated in March 1963 
indicate that veteran complained of a sore throat and 
productive cough.  It appears that the veteran's chest was 
clear to auscultation and that he was given an injection in 
the throat and diagnosed with bronchitis.  

Record of medical history completed by the veteran for the 
purpose of re-enlistment in December 1963 included positive 
responses to whooping cough, sinusitis, and chronic cough.  

Service treatment record dated May 1967 indicates that the 
veteran was diagnosed with moderately severe rhinitis.   
Records dated in January 1968 indicate that the veteran was 
admitted to the hospital for one day for acute respiratory 
disease.  Service treatment records dated in January 1968 
indicate that the veteran reported a sore throat.  At that 
time, the veteran received an injection.  X-ray examination 
in March 1968 revealed a normal chest and clear lungs.  

Service treatment records dated in July 1968 indicate that 
the veteran complained of a sore in the left nostril that 
interrupted his breathing.  Records dated in November 1968 
indicate that veteran complained of pain from bleeding 
nostrils.  The examiner noted that the veteran had a history 
of rhinitis and sinusitis for several months and presented 
with red and ulcerated nasal mucous and purulent discharge 
with bilateral sinus tenderness.  The veteran was diagnosed 
with sinusitis and rhinitis.  Service treatment records dated 
in November 1968 indicate that the veteran complained of a 
sore throat and cough productive of yellow sputum for one 
week.  On auscultation, the chest was clear.  X-ray 
examination dated in March 1969 revealed clear lungs and 
chest.

Record of a periodic enlistment medical examination dated in 
November 1969 indicates that the veteran presented with no 
abnormalities of the nose, sinuses, mouth and throat, or 
lungs and chest.  The veteran reported a medical history of 
nose trouble at the time of the examination.  The veteran 
denied a medical history of chronic or frequent colds, 
sinusitis, or chronic cough.

Service treatment records dated in January 1970 indicate that 
the veteran complained of a fairly severe and painful cough, 
productive in the mornings of yellow and sometimes darkened 
sputum.  At this time, the veteran reported that he smoked a 
pipe, but that he did not inhale.  The examiner's impression 
was either bronchitis or influenza.  Treatment three days 
later ruled out pneumococci.  Report of X-ray examination 
dated in March 1970 indicated that the veteran had a 
persistent cough over two weeks; however, the chest was 
within normal limits.  Service treatment records dated in 
March 1970 indicate that the veteran complained of a 
persistent cough on two occasions.  

Record of medical examination dated in November 1971 
conducted for the purpose of retirement indicates no 
abnormality as to the nose, sinuses, mouth and throat, or 
lungs and chest.  Enucleated tonsils were noted.  Record of 
medical history completed by the veteran included positive 
responses to ear, nose, or throat trouble, sinusitis, and 
negative responses to chronic or frequent colds, chronic 
cough, and coughing up blood.  The examiner included a 
notation describing nasal mucous ordination with occasional 
ulceration and a seasonal condition that appears to be 
illegible.  X-ray examination revealed no significant 
abnormality to the chest and lungs.   

Record of private treatment in April 1980 indicates that the 
veteran was seen at a hospital for evaluation of a persistent 
severe cough.  At that time, the veteran had a clear chest 
without wheezing, but did have severe paroxysms of coughing.  
The veteran underwent fiberoptic bronchoscopy that revealed 
no evidence of an endobronchial lesion, but revealed a small 
area of apparent cartilage which caused a mild protrusion.  
Mild mucous and hyperplasia, without endobronchial problem, 
were noted.  At that time, the veteran was diagnosed with 
atypical asthma.  Private treatment records dated in May 1984 
indicate that the veteran was seen for chronic cough, 
probably secondary to atypical asthma with negative pulmonary 
and bronchoscopic exams and allergic rhinitis.  Private 
treatment records dated in July 1985 and in November 1985 
indicate that the veteran had increased broncho-reactivity 
and allergic rhinitis.  

In April 1989 the veteran underwent a bronchial biopsy and 
slight chronic bronchitis was found.  The veteran also 
underwent a fiberoptic bronchoscopy in April 1989 that 
revealed hemoptysis with diffuse bronchitic changes and a 
small endobronichal nodule, probably secondary to bronchial 
dysplasia.  X-ray examination in June 1989 revealed a normal 
chest and lungs.  Fiberoptic bronchoscopy in September 1990 
revealed chronic bronchitis.  

Private treatment records dated in November 1991 indicate 
that the veteran was diagnosed with recurrent bronchitis with 
increase in airway activity, and that he had a recurrent 
cough with sputum production and no frank hemoptysis.  In 
February 1993, the veteran was diagnosed with recurrent 
bronchitis with increase in airway activity.  At that time, 
the veteran's chest was clear to auscultation, and the 
veteran had an episodic cough with mucoid sputum.  In May 
1994, the veteran was diagnosed with recurrent bronchitis 
with increase in airway activity.  In October 1994 the 
veteran was diagnosed with asthmatic bronchitis.  Record of 
private treatment dated in February 1995 indicates that the 
veteran underwent lung mechanics testing, and achieved a 
FEV1/FVC value of 81 percent.  At that time, the veteran was 
diagnosed with rhinosinusitis and asthmatic bronchitis.  In 
March 1995, the veteran underwent a sleep evaluation related 
to respiratory disturbances.  The examiner noted that the 
veteran's upper airway showed bulky posterior pharynx with 
crowding, that his chest was relatively clear with few 
isolated wheezes, and that he had a slight microid-sounding 
cough.  At that time the veteran was diagnosed with reactive 
airways with chronic bronchitis.  A private physician saw the 
veteran in November 1995 and noted that the veteran reported 
that he stopped smoking a pipe in 1991.  The examiner noted 
the veteran's history of chronic bronchitis and diagnosed the 
veteran with current allergic rhinitis.
Private treatment records dated in April 1996 indicate that 
the veteran was seen for a cough productive of white mucous 
for two weeks.  The veteran's lungs were clear to 
auscultation, and the veteran was diagnosed with allergic 
rhinitis.  

The veteran's post-service VA treatment records are silent as 
to the diagnosis or treatment of bronchitis.  However, the 
veteran was afforded a VA Agent Orange examination in March 
2004.  The examiner noted that the veteran had been 
previously diagnosed with chronic bronchitis secondary to his 
smoking.  Upon examination, the veteran's oropharnyx was 
clear and his chest was clear to auscultation.  X-ray 
examination revealed a clear chest and lungs.  

The veteran's private physician submitted a letter dated in 
February 2005.  The physician stated that he had seen the 
veteran for fifteen years and that the veteran had a long 
history of reactive airways, recurrent episodes of asthmatic 
bronchitis, and rhinitis symptoms with nasal congestion.  The 
physician reported that the veteran did not have a history of 
smoking.  The physician opined that the veteran probably has 
an intrinsic increase in airway reactivity aggravated by his 
inhalation exposure to gunpowder while in military service.

The veteran was afforded a VA examination in February 2007.  
The examiner noted that the veteran reported that he never 
had a diagnosis of any pulmonary tuberculosis or 
microbacterium disease.  At the time of the examination, the 
veteran reported dyspnea with exertion and an occasional 
productive cough with rare instances of hemoptysis.  The 
veteran reported that he had not experienced any period of 
incapacitation requiring bed rest or treatment during the 
past year.  The veteran's chest was clear to auscultation 
with fair excursion.  Spriometry testing revealed pulmonary 
testing within normal limits and a FEV1/FVC value of 72 
percent.  X-ray examination revealed mild aortic ectasia, no 
focal intraparenchymal pulmonary opacities or nodules, small 
calcified granulomata, no pleural effusion, mild biapical 
pleural thickening, and mild degenerative changes to the 
upper lobes.  No acute or chronic pulmonary disease was 
found.  The examiner stated that there was no clinical or 
objective evidence to support a diagnosis of pulmonary 
tuberculosis and microbacterial disease.  The examiner stated 
that she had reviewed the veteran's claims file.  The 
examiner noted instances of the veteran's history of in-
service treatment for upper respiratory infections, 
bronchitis, and sinusitis, with resolution.  The veteran was 
diagnosed with cough, occasionally productive.  The examiner 
stated that there was currently no acute or chronic 
respiratory disorder or condition per objective evidence.

The Board notes that the veteran stated, in his testimony 
before the Board in July 2006, approximately eight months 
prior to the VA examination for respiratory conditions, that 
he did not have a current diagnosis of bronchitis.  The Board 
also notes that the veteran's service treatment records and 
private treatment records contain notations that the veteran 
reported that he smoked a pipe in as early as 1970 and as 
late as 1991.  The veteran offered testimony before the Board 
that he could not stand the taste of cigarettes and that he 
never had a smoking habit in his life.  At that time, the 
veteran did not discuss his habit of smoking a pipe for 
approximately twenty-one years.

As there is no evidence establishing a current diagnosis of 
bronchitis, there cannot be a discussion as to whether there 
exists a medical nexus between military service and claimed 
bronchitis.  Thus, service connection for bronchitis is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As set forth above, in the absence of a showing of a current 
disability, there can be no valid claim for service 
connection.  The preponderance of the evidence is against the 
veteran's claim for service connection for bronchitis, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
bronchitis, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board must also consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The veteran has been in receipt of a 20 percent disability 
rating for rheumatoid arthritis under DC 5002 since February 
1, 1996, the effective date of service connection.  Under DC 
5002, a 20 percent rating is warranted for rheumatoid 
arthritis as an active process, with one or two exacerbations 
a year in a well-established diagnosis.  A rating of 40 
percent is warranted for symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.  A rating of 60 percent 
is warranted with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods.  A rating of 100 percent is warranted with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  38 C.F.R. § 4.71a, DC 
5002. (2007).
The veteran underwent a VA Agent Orange examination in March 
2004.  At that time, the examiner stated that the veteran had 
rheumatoid arthritis, and that he was disabled secondary to 
same.  Outside of the notations that the veteran's 
extremities were without clubbing, cyanosis, or edema, that 
his strength was 5/5, and that his sensation was intact to 
touch, the record is silent as to further examination of the 
veteran's rheumatoid arthritis.  The examiner did not offer 
an opinion as to whether the veteran's rheumatoid arthritis 
was related to his period of military service.

Record of VA examination in June 2004 indicates that the 
veteran complained of pain with resulting stiffness and 
swelling as to his joints, to include his hands, knees, 
ankles, feet, and neck.  The veteran reported that he took 
over-the-counter medication, but that such medication did not 
completely eliminate his pain.  The veteran reported a 
history of one cortisone injection to the right knee, 
physical therapy to the left ring finger, and that he wore 
braces on his knees on an as-needed basis.  The veteran 
reported that his left knee pain was intermittently worse in 
the evenings, his range of motion was limited by pain during 
flare-ups, and his hands are fatigued by repetitive use.  The 
veteran denied any redness, instability, or locking of his 
joints.  The veteran reported that he was retired, and that 
his symptoms did not have any affect on his daily living and 
recreational activities.  The examiner completed range of 
motion, neurological, and sensory testing and x-ray 
examination of all affected joints.  The examiner diagnosed 
with veteran with rheumatoid arthritis of bilateral hands, 
degenerative joint disease in the cervical spine and ankles, 
bilaterally.  The examiner did not offer an opinion as to 
whether the veteran's rheumatoid arthritis was related to his 
period of military service.
There is no indication that the examiner reviewed the 
veteran's claims file.

Record of VA examination in February 2007 indicates that the 
examiner was asked to determine the severity of the veteran's 
rheumatoid arthritis and identify and differentiate all 
joints, if any, affected by rheumatoid arthritis and those 
affected by degenerative arthritis.  At the time of the 
examination, the veteran reported that he had been diagnosed 
with rheumatoid arthritis, confirmed by a blood test, in 1965 
and that he was treated with pain medication.  The veteran 
reported that he was not given any profiles, and continued 
full duty.  As to the veteran's current condition, he 
complained of pain, particularly in the morning, as to his 
arms, hands, feet, and knees that was treated with over-the-
counter medication.  The veteran reported that he had been 
given cortisone shots in his hips and knees and wore braces 
on his knees.  The veteran reported that his arthritis 
affected his walking and climbing stairs and that he had 
difficulty using his hands.  The veteran reported that he had 
to stop playing golf, and that he had trouble opening jars.  

Physical examination at the time of the February 2007 VA 
examination revealed diffuse, non-tender, bony swelling at 
both the proximal interphalangeal and distal interphalangeal 
joints, particularly in the fourth and fifth fingers of each 
hand.  The veteran lacked 10 degrees of extension at the 
proximal interphalangeal joint of the right fourth and fifth 
finger and the left finger.  In the same fingers, the veteran 
lacked 5 degrees of full extension at the distal 
interphalangeal joint.  There was no evidence of tenderness 
associated with the joint swelling.  Grip strength was 
decreased bilaterally but there was no ulnar deviation or 
rheumatoid nodules noted.  There was no indication of 
subluxation.  The veteran was able to appose his fingertips 
to the middle palmar crease, but he had difficulty apposing 
his thumb and his fingertips of both hands, particularly the 
fourth and fifth fingers.  The veteran's knees exhibited mild 
valgus deformity and non-tender bony swelling, bilaterally, 
and full extension.  Left knee flexion was 90 degrees and 
right knee flexion was 110 degrees.  The veteran's range of 
motion, as to his knees, was not limited by repetitive 
motion.  The veteran exhibited full range of motion as to his 
shoulders; however, pain on end-of-range motion was 
indicated.  The veteran lacked 12 inches of being able to 
touch his toes.  The veteran's gait was somewhat limited and 
broad-based, and the veteran had difficulty standing on his 
tip-toes, on a single foot, and walking on his heels.   Range 
of motion testing of the veteran's hips revealed bilateral 
flexion to 90 degrees, abduction limited to 30 degrees and 
adduction limited more severely to 5 degrees, and external 
rotation limited bilaterally to 45 degrees and internal 
rotation limited to 30 degrees, all characterized by end-of-
range pain.  

X-ray examination at the time of the February 2007 VA 
examination revealed bilateral degenerative joint disease of 
the distal interphalangeal and proximal interphalangeal 
joints, and a healed fracture of the left first metacarpal 
and right fifth metacarpal.  The examiner reported that prior 
results of x-ray examinations revealed normal hips in June 
2006 and degenerative joint disease of the right knee and 
spine in June 2004.  

The examiner opined that it is at least as likely as not that 
the veteran has degenerative joint disease and that it is 
less likely than not that the veteran has rheumatoid 
arthritis.  The rationale provided for the examiner's opinion 
was that the physical examination and x-ray examination were 
suggestive of degenerative joint disease.  Further, the 
examiner stated that VA post-service treatment records on 
file indicate a diagnosis of degenerative joint disease but 
not rheumatoid arthritis.  The examiner noted that the 
veteran had not been treated for rheumatoid arthritis and had 
not followed by a rheumatologist.  The examiner determined 
that a rheumatologic laboratory panel would resolve the issue 
as to whether the veteran has rheumatoid arthritis.  The 
examiner indicated that he did not review the veteran's claim 
file.  

In February 2007 the RO asked the same examiner that provided 
the opinion described above to review the veteran's claim 
file.  The examiner submitted an addendum dated in February 
2007 indicating that he had reviewed the veteran's claims 
file.  The examiner did not alter his original opinion that 
it is at least as likely as not that the veteran has 
degenerative joint disease and that it is less likely than 
not that the veteran has rheumatoid arthritis.  The examiner 
reported that he believed that the veteran was diagnosed with 
rheumatoid arthritis in 1965 on the basis of a positive latex 
fixation test.  However, the examiner noted that record of 
the test indicates that the results were positive undiluted.  
Record of the blood test revealed normal sedimentation rate 
and uric acid.  Further, the examiner reported that x-ray 
examination in June 2004 contained no evidence of rheumatoid.  
At the time of this addendum to the examiner's original 
opinion, current rheumatologic laboratory results were not of 
record.    

In October 2007 the RO asked the same examiner to review the 
veteran's rheumatologic laboratory results and provide an 
opinion as to a diagnosis.  The examiner reported that 
laboratory work performed in October 2007 showed a normal 
sedimentation rate of 2, a normal rheumatoid factor of less 
than 20, and a normal uric acid of 4.9.  The examiner did not 
alter his original opinion that it is at least as likely as 
not that the veteran has degenerative joint disease and that 
it is less likely than not that the veteran has rheumatoid 
arthritis.  The examiner reported that the veteran was 
considered to have rheumatoid arthritis on only one occasion 
in his history, and that the consideration of such was based 
upon one single mildly abnormal laboratory value.  The 
examiner reported that the current laboratory results were 
negative as to rheumatoid arthritis.

The Board realizes that there is conflicting evidence 
regarding this determinative issue, whether the veteran has 
rheumatoid arthritis.  The veteran's service treatment 
records indicate that the veteran was diagnosed with 
rheumatoid arthritis in 1965.  Record of the veteran's Agent 
Orange examination dated in March 2004 indicates that the 
examiner stated that the veteran had a long history of 
disabling rheumatoid arthritis.  Significantly, the RO 
granted service connection and awarded the veteran a 
disability rating of 20 percent for rheumatoid arthritis, 
effective February 1, 1996.  

At the time of the Agent Orange examination dated in March 
2004, and at the time of the VA examination in October 2007, 
the examiners did not conduct rheumatologic laboratory 
results, nor did they offer an opinion as to whether the 
veteran's rheumatoid arthritis was related to his period of 
military service.  The opinion rendered in February 2007 that 
the veteran has a current diagnosis of degenerative joint 
disease and not rheumatoid arthritis is significant because 
the opinion was based on objective clinical findings.  The 
October 2007 laboratory results were negative as to 
rheumatoid arthritis and confirmed the opinion rendered eight 
months prior.  

As of the February 2007 VA examination, the veteran does not 
have a current diagnosis of rheumatoid arthritis.  At this 
point, there is simply no current symptomology of rheumatoid 
arthritis with which to compare to the diagnostic criteria 
allowing for an increased disability rating.  There are no 
other diagnostic codes under which the veteran's rheumatoid 
arthritis may be evaluated.  Therefore, as the veteran has 
not shown symptom combinations of rheumatoid arthritis 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year, a 
disability rating in excess of 20 percent is not warranted.

The Board finds that the veteran has not been entitled to a 
rating in excess of 20 percent since February 11, 2004, the 
date of the veteran's claim for an increased rating.  The 
Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that a rating in excess of 
20 percent for the veteran's rheumatoid arthritis has not 
been warranted since February 11, 2004.  As the preponderance 
of the evidence is against the claim for an increased rating, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2007).  In this case, 
there has been no assertion or showing by the appellant that 
his service-connected disabilities have necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disabilities have interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


In the absence of the factors set forth above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R.            § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bronchitis is denied.

A disability rating in excess of twenty percent for service-
connected rheumatoid arthritis is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


